ACCEPTED
                                                                                                                            03-14-00130-CV
                                                                                                                                     4640690
                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                             AUSTIN, TEXAS
WINSTEAD            Austin   Charlotte   Dallas   Fort Worth   Houston   New Orleans   San Antonio                     3/25/2015D.C.
                                                                                                     The Woodlands Washington,   2:54:56 PM
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                       CLERK




                                                                                                   FILED IN
                                                                                            3rd COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                            3/25/2015 2:54:56 PM
                                                                                         directJEFFREY
                                                                                                dial: 512.370.2807
                                                                                                         D. KYLE
                                                                                                     Clerk
                                                                                              dseal@winstead.com

  March 25, 2015

  Via E-filimg

  The Hon. Jeffrey D. Kyle
  Clerk, Third Court of Appeals
  209 W. 14th Street, Room 101
  Price Daniel, Sr. Building
  Austin, Texas 78701

  Re:     Court of Appeals Number:            03-14-00130-CV
          Trial Court Case Number;            B-l-GN-13-000678

  Style: Sierra Club and Public Citizen
         v.
         Texas Commission on Environmental Quality and
            Southwestern Electric Power Company

  Dear Mr. Kyle:

         This case has been set for oral argument on May 6, 2015, at 1:30 p.m. before Justices
  Puryear, Pemberton and Bourland.

       I intend to argue the case before the Court on behalf of Southwestern Electric Power
  Company.

          Please let me know if you need additional information.




  Derek Seal

  DS/cm

  cc:     Eric Allmon, Attorneys for Sierra Club & Public Citizen
          Anthony C. Grigsby, Attorneys for the Texas Commission on Environmental Quality




                                                                                                         WINSTEAD PC | ATTORNEYS